[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION ON PLAINTIFF'S MOTION TO STRIKE
The plaintiff, The Southern New England Telephone Company (hereinafter "S.N.E.T."), has moved to strike the three special defenses raised by the defendant, Richard S. Megos, DBA. In a pleading dated October 21, 1996, the defendant raised by way of special defense, claims that S.N.E.T. failed to comply with the Fair Debt Collection Act (15 U.S.C. § 1692), Connecticut Unfair Trade Practices Act (C.G.S. § 42-110a et seq.), and the Creditors Collection Practices Act (C.G.S. § 36a-645 et seq.). For the CT Page 7375 reasons set forth below, the motion to strike is granted.
S.N.E.T. asserts two grounds in support of the motion to strike: 1) the defendant has not indicated which counts of the complaint the special defenses refer to; and 2) the defendant has failed to plead adequate facts to support the special defenses.
The court need not decide whether additional facts must be pleaded to support one or more of the special defenses because, as pleaded, the special defenses fail to comply with Practice Book § 165. That rule requires each special defense be preceded by a designation of the cause of action which it is designed to meet. In this case, there is no indication as to which of the two counts of the complaint each of the special defenses relate. Accordingly, the motion to strike the defendant's special defenses is granted.
Dated at New Haven, Connecticut this 3rd day of December, 1996.
Robert J. Devlin, Jr., Judge